Exhibit 10.1


SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of May 29, 2020,
is between ACREAGE HOLDINGS, INC., a company existing under the laws of the
Province of British Columbia, with headquarters located at 366 Madison Avenue,
11th Floor, New York, NY, 10017 and registered office at 2800 Park Place, 666
Burrard Street, Vancouver, British Columbia, ‎Canada V6C 2Z7 (the “Company”), YA
II PN, Ltd. (the “Buyer”) and each of the investors, if any, listed on the
Schedule of Buyers attached hereto (collectively with the Buyer, the “Buyers”).
WITNESSETH


WHEREAS, the Company and each Buyer desire to enter into this transaction for
the Company to sell and the Buyers to purchase the Convertible Debentures (as
defined below) pursuant to an exemption from registration pursuant to Section
4(2) and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”), and exemptions from the prospectus
requirement of Canadian provincial securities laws under Ontario Securities
Commission Rule 72-503 and British Columbia Instrument 72-503;
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Buyer(s), as provided
herein, and the Buyer(s) shall purchase $11,000,000 of convertible debentures in
the form attached hereto as “Exhibit A” (the “Convertible Debentures”), which
shall be convertible into Class A subordinate voting shares of the Company (the
“Common Stock”) (as converted, the “Conversion Shares”), on the date of
satisfaction of all of the conditions precedent set forth herein (the
“Closing”), for a total purchase price of $10,000,000 (the “Purchase Price”) in
the respective amounts set forth opposite each Buyer(s) name on Schedule I (the
“Subscription Amount”);
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
(the “Registration Rights Agreement”) pursuant to which the Company has agreed
to provide certain registration rights to the Buyer(s) under the Securities Act
and the rules and regulations promulgated thereunder, and applicable state and
Canadian provincial securities laws;
WHEREAS, the obligations of the Company to the Buyers under this Agreement, the
Convertible Debenture and other related instruments and agreements
(collectively, the “Obligations”) will be guaranteed by High Street Capital
Partners, LLC (“HSCP”), HSCP Holding Corporation (“HSCP Holding”), Thames Valley
Apothecary, LLC (“Thames Valley”), Prime Wellness of Connecticut, LLC (“Prime”),
Acreage Connecticut, LLC (“Acreage CT”) and D&B Wellness, LLC (“D&B” and
collectively with HSCP Holding, Thames Valley, Prime and Acreage CT, the
“Subsidiaries” and each a “Subsidiary”) pursuant to a Global Guaranty Agreement
(the “Guaranty Agreement”), secured by a grant of first priority security
interests in substantially all assets of the Subsidiaries (but excluding HSCP
Holding) pursuant to one or more security agreements (the “Security Agreements”)
and secured by a first priority pledge by HSCP and HSCP Holding of


1



--------------------------------------------------------------------------------




all of their respective membership interests in the Subsidiaries pursuant to one
or more membership interest pledge agreements (the “Pledge Agreements,” and
collectively with the Guaranty Agreement and the Security Agreements, the
“Collateral Documents”); and
WHEREAS, the Convertible Debentures and the Conversion Shares are collectively
referred to herein as the “Securities.”
AGREEMENT


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Buyer hereby
agree as follows:
1.
PURCHASE AND SALE OF CONVERTIBLE DEBENTURES.



(a)    Purchase of Convertible Debentures. Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 6 and 7 below, the Company shall
issue and sell to each Buyer, and each Buyer severally, but not jointly, agrees
to purchase from the Company at the Closing Convertible Debentures in amounts
corresponding with the Subscription Amount set forth opposite each Buyer’s name
on the Schedule of Buyers attached as Schedule I hereto.


(b)    Closing Dates. The Closing shall occur at the offices of Yorkville
Advisors Global, LP, 1012 Springfield Avenue, Mountainside, NJ 07092. The date
and time of the Closing shall be 10:00 a.m., New York time, on the first
Business Day on which the conditions to the Closing set forth in Sections 6 and
7 below are satisfied or waived (or such other date as is mutually agreed to by
the Company and each Buyer) and, in any event, no later than May 29, 2020 (the
“Closing Date”). As used herein “Business Day” means any day other than a
Saturday, Sunday or other day on which commercial banks in New York, New York or
Vancouver, British Columbia are authorized or required by law to remain closed.


(c)    Form of Payment; Deliveries. Subject to the satisfaction of the terms and
conditions of this Agreement, on the Closing Date, (i) the Buyers shall deliver
to the Company such aggregate proceeds for the Convertible Debentures to be
issued and sold to such Buyer at such Closing, minus any fees or discounts to be
paid directly from the proceeds of such Closing as set forth herein (if any),
and (ii) the Company shall deliver to each Buyer, Convertible Debentures which
such Buyer is purchasing at such Closing in amounts indicated opposite such
Buyer’s name on Schedule I, duly executed on behalf of the Company.


(d)    Fees. The Company shall pay to YA Global II SPV, LLC, an affiliate of the
lead Buyer a commitment fee in the amount of $250,000 which shall be paid out of
the proceeds of the Closing.






2



--------------------------------------------------------------------------------




2.
BUYER’S REPRESENTATIONS AND WARRANTIES.



Each Buyer, severally and not jointly, represents and warrants to the Company
with respect to only itself that, as of the date hereof and as of the Closing
Date:
(a)    Investment Purpose. The Buyer is acquiring the Securities for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act; provided, however, that
by making the representations herein, such Buyer reserves the right to dispose
of the Securities at any time in accordance with or pursuant to an effective
registration statement covering such Securities or an available exemption under
the Securities Act. Such Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.


(b)    Accredited Investor Status. The Buyer is an “Accredited Investor” as that
term is defined in Rule 501(a)(3) of Regulation D.


(c)    Reliance on Exemptions. The Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities pursuant to applicable United States and Canadian
securities laws.


(d)    Information. The Buyer and its advisors (and its counsel), if any, have
been furnished with all materials relating to the business, finances and
operations of the Company and information it deemed material to making an
informed investment decision regarding its purchase of the Securities, which
have been requested by the Buyer. The Buyer and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its management.
Neither such inquiries nor any other due diligence investigations conducted by
the Buyer or its advisors, if any, or its representatives shall modify, amend or
affect the Buyer’s right to rely on the Company’s representations and warranties
contained in Section 3 below. The Buyer understands that its investment in the
Securities involves a high degree of risk. The Buyer has sought such accounting,
legal and tax advice, as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Securities.


(e)    Transfer or Resale. The Buyer understands that: (i) the Securities have
not been registered under the Securities Act or any state securities laws nor
any applicable Canadian provincial securities laws, and may not be offered for
sale, sold, assigned or transferred unless (A) subsequently registered
thereunder, (B) such Buyer shall have delivered to the Company an opinion of
counsel, in a generally acceptable form, to the effect that such Securities to
be sold, assigned or transferred may be sold, assigned or transferred pursuant
to an exemption from such registration requirements, or (C) such Buyer provides
the Company with reasonable assurances


3



--------------------------------------------------------------------------------




(in the form of seller and broker representation letters) that such Securities
can be sold, assigned or transferred pursuant to Rule 144 promulgated under the
Securities Act, as amended (or a successor rule thereto) (collectively, “Rule
144”), in each case following the applicable holding period set forth therein;
and (ii) any sale of the Securities made in reliance on Rule 144 may be made
only in accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder.


(f)    Legends. The Buyer agrees to the imprinting, so long as it is required by
this Section 2(f), of restrictive legends on the Securities in substantially the
following form:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE [AND THOSE SECURITIES INTO WHICH
THEY ARE CONVERTIBLE] HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES [AND THOSE
SECURITIES INTO WHICH THEY ARE CONVERTIBLE] HAVE BEEN ACQUIRED SOLELY FOR
INVESTMENT PURPOSES AND NOT WITH A VIEW TOWARD RESALE AND MAY NOT BE OFFERED FOR
SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE
STATE SECURITIES LAWS. CERTIFICATES BEARING THIS LEGEND MAY NOT CONSTITUTE “GOOD
DELIVERY” IN SETTLEMENT OF TRADES ON CANADIAN STOCK EXCHANGES.
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE SEPTEMBER 30, 2020.
Certificates evidencing the Conversion Shares shall not contain any legend
(including the legend set forth above), (i) while a registration statement
covering the resale of such security is effective under the Securities Act, (ii)
following any sale of such Conversion Shares pursuant to Rule 144, (iii) if such
Conversion Shares are eligible for sale under Rule 144, or (iv) if such legend
is not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the staff of the SEC). The
Buyer agrees that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 2(f) is predicated upon the
Company’s reliance that the Buyer will sell any Securities pursuant to either
the registration requirements of the Securities Act or other applicable
securities laws, including any applicable prospectus delivery requirements, or
an exemption therefrom, and that if Securities are sold pursuant to a
registration statement, they will be sold in compliance with the plan of
distribution set forth therein.


4



--------------------------------------------------------------------------------




(g)    Organization; Authority. Such Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.


(h)    Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Buyer and shall constitute
the legal, valid and binding obligations of such Buyer enforceable against such
Buyer in accordance with its terms, except as such enforceability may be limited
by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.


(i)    No Conflicts. The execution, delivery and performance by such Buyer of
this Agreement and the consummation by such Buyer of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Buyer, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Buyer is a
party or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Buyer, except, in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which could not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.


(j)    Certain Trading Activities. The Buyer has not directly or indirectly, nor
has any Person acting on behalf of or pursuant to any understanding with the
Buyer, engaged in any transactions in the securities of the Company (including,
without limitation, any Short Sales (as defined below) involving the Company's
securities) during the period commencing as of the time that the Buyer first
contacted the Company or the Company's agents regarding the specific investment
in the Company contemplated by this Agreement and ending immediately prior to
the execution of this Agreement by such Buyer. The Buyer hereby agrees that it
shall not directly or indirectly, engage in any Short Sales involving the
Company’s securities during the period commencing on the date hereof and ending
when no Convertible Debentures remain outstanding. "Short Sales" means all
"short sales" as defined in Rule 200 promulgated under Regulation SHO under the
1934 Act (as defined below). The Buyer is aware that Short Sales and other
hedging activities may be subject to applicable federal and state or provincial
securities laws, rules and regulations and the Buyer acknowledges that the
responsibility of compliance with any such federal, provincial or state
securities laws, rules and regulations is solely the responsibility of the
Buyer.






5



--------------------------------------------------------------------------------




3.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.



Except as set forth under the corresponding section of the Disclosure Schedules,
which Disclosure Schedules shall be deemed a part hereof and to qualify any
representation or warranty otherwise made herein to the extent of such
disclosure, the Company hereby makes the representations and warranties set
forth below to each Buyer:
(a)    Organization and Qualification. The Company and the Subsidiaries are
entities duly formed, validly existing and in good standing under the laws of
the jurisdiction in which they are formed, and have the requisite power and
authority to own their properties and to carry on their business as now being
conducted. The Company and each Subsidiary is duly qualified as a foreign entity
to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect (as defined below). All assets owned or used in
connection with the Company’s business operations in the State of Connecticut
will be owned or operated solely by the Subsidiaries. “Material Adverse Effect”
means any material adverse effect on (i) the business, properties, assets,
liabilities, operations (including results thereof), condition (financial or
otherwise) or prospects of the Company and its Subsidiaries, taken as a whole,
(ii) the transactions contemplated hereby or in any of the other Transaction
Documents or any other agreements or instruments to be entered into by the
Company in connection herewith or therewith or (iii) the authority or ability of
the Company to perform any of its obligations under any of the Transaction
Documents (as defined below), provided, in any event, that any material adverse
effect which (directly or indirectly) results or arises from or relates to
COVID-19 shall be deemed not to be a material adverse effect.


(b)    Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and the other Transaction Documents and to issue the Securities
in accordance with the terms hereof and thereof. The execution and delivery of
this Agreement and the other Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Convertible Debentures, the
reservation for issuance and issuance of the Conversion Shares issuable upon
conversion of the Convertible Debentures), have been duly authorized by the
Company's board of directors and no further filing, consent or authorization is
required by the Company, its board of directors or its stockholders or other
governmental body. This Agreement has been, and the other Transaction Documents
to which the Company is a party will be prior to the Closing, duly executed and
delivered by the Company, and each constitutes the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors' rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law. “Transaction Documents” means, collectively, this Agreement, the
Registration Rights Agreement, the Convertible


6



--------------------------------------------------------------------------------




Debentures, the Security Documents, and each of the other agreements and
instruments entered into by the Company or delivered by the Company in
connection with the transactions contemplated hereby and thereby, as may be
amended from time to time.


(c)    Issuance of Securities. The issuance of the Securities are duly
authorized and, upon issuance and payment in accordance with the terms of the
Transaction Documents the Conversion Shares shall be validly issued, fully paid
and non­assessable and free from all preemptive or similar rights, mortgages,
defects, claims, liens, pledges, charges, taxes, rights of first refusal,
encumbrances, security interests and other encumbrances other than any
restrictions on transfer in accordance with applicable securities laws
(collectively “Liens”) with respect to the issuance thereof. As of the Closing
Date, the Company shall have reserved from its duly authorized capital stock not
less than (i) the maximum number of shares of Common Stock issuable upon
conversion of all Convertible Debentures (assuming for purposes hereof that any
such conversion shall not take into account any limitations on the conversion of
the Convertible Debentures set forth therein). The Conversion Shares, when
issued, will be validly issued, fully paid and nonassessable and free from all
preemptive or similar rights or Liens with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock.


(d)    No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Convertible Debentures, the Conversion Shares, and the reservation for
issuance of the Conversion Shares) will not (i) result in a violation of the
Articles of Incorporation (as defined below), bylaws (as applicable),
certificate of formation, memorandum of association, articles of association,
bylaws or other organizational documents of the Company or the Subsidiaries,
(ii) conflict with, or constitute a default under, or give to others any rights
of termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company, or any Subsidiary, is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including, without limitation, U.S. federal and state securities laws
and regulations, the securities laws of the jurisdictions of the Company's
incorporation or in which it or any Subsidiary operate and the rules and
regulations of the Canadian Securities Exchange (“CSE”) and the OTCQX Best
Market by OTC Market Group (the “OTCQX” and collectively along with the CSE, the
“Principal Markets”) and including all applicable laws, rules and regulations of
the Provence of British Columbia) applicable to the Company or any Subsidiary or
by which any property or asset of the Company or any Subsidiary is bound or
affected, except in the case of (ii) and (iii) for any conflict, default, right
or violation that would not reasonably be expected to result in a Material
Adverse Effect.


(e)    Consents. The Company is not required to obtain any material consent
from, authorization or order of, or make any filing or registration with (other
than any filings, consents and authorizations as may be required by any federal,
provincial or state securities agencies and any filings, consents and
authorizations as may be required by the Principal Markets), any Governmental
Entity (as defined below) or any regulatory or self­regulatory agency, Canopy


7



--------------------------------------------------------------------------------




Growth Corporation (“Canopy”), or any other Person in order for it to execute,
deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case, in accordance with the terms hereof or
thereof, other than the consent of Canopy which has been obtained. All consents,
authorizations, orders, filings and registrations which the Company or any
Subsidiary is required to obtain pursuant to the preceding sentence have been or
will be obtained or effected on or prior to the Closing Date other than those
that may be required by the Registration Rights Agreement, and neither the
Company nor any Subsidiary are aware of any facts or circumstances which might
prevent the Company or any Subsidiary from obtaining or effecting any of the
registration, application or filings contemplated by the Transaction Documents.
No consent is required from Canopy for the issuance of all of the Shares
issuable upon conversion of the Convertible Debetnures, and the issuance of all
such shares will not violate the terms and conditions of that certain
Arrangement Agreement between the Company and Canopy dated April 18, 2019, as
amended (the “Canopy Agreement”) any transactions contremplated thereby. The
Company is not in violation of the requirements of the Principal Markets and has
no Knowledge of any facts or circumstances which could reasonably lead to
delisting or suspension of the Common Stock on the CSE in the foreseeable
future. The Company has notified the CSE of the issuance of all of the
Securities hereunder, which does not require obtaining the approval of the
stockholders of the Company or any other Person or Governmental Entity, and the
CSE has completed any required review of the listing of the Conversion Shares
and the CSE has provided any conditional approval necessary to list the Common
Stock that may be issued pursuant to the Transaction Documents. “Governmental
Entity” means any nation, state, county, city, town, village, district, or other
political jurisdiction of any nature, federal, provincial, state, local,
municipal, foreign, or other government, governmental or quasi­governmental
authority of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal), multi­national
organization or body; or body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature or instrumentality of any of the foregoing,
including any entity or enterprise owned or controlled by a government or a
public international organization or any of the foregoing. “Knowledge” means the
actual knowledge of Kevin Murphy, James Doherty, Robert Daino and Glen
Leibowitz.


(f)    Acknowledgment Regarding Buyer's Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) to the Company’s
Knowledge, an "affiliate" (as defined in Rule 144 promulgated under the 1933 Act
(or a successor rule thereto) (collectively, “Rule 144”)) of the Company or any
of its Subsidiaries or (iii) to the Company’s Knowledge, a “beneficial owner” of
more than 10% of the shares of Common Stock (as defined for purposes of Rule
13d­3 of the 1934 Act). The Company further acknowledges that no Buyer is acting
as a financial advisor or fiduciary of the Company or any of its Subsidiaries
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by a Buyer or
any of its representatives or agents in connection with the Transaction
Documents and the transactions


8



--------------------------------------------------------------------------------




contemplated hereby and thereby is merely incidental to such Buyer's purchase of
the Securities. The Company further represents to each Buyer that the Company's
decision to enter into the Transaction Documents to which it is a party has been
based solely on the independent evaluation by the Company and its
representatives.


(g)    No Integrated Offering. None of the Company, its Subsidiaries or any of
their affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to require approval of stockholders of the Company under any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated for quotation.
None of the Company, its Subsidiaries, their affiliates nor any Person acting on
their behalf will take any action or steps that would cause the offering of any
of the Securities to be integrated with other offerings of securities of the
Company.


(h)    Dilutive Effect. The Company acknowledges its obligation to issue the
Conversion Shares upon conversion of the Convertible Debentures in accordance
with this Agreement and the Convertible Debentures is, absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other stockholders of the Company.


(i)    Public Record; Financial Statements. Since January 1, 2020, except as set
forth in the Disclosure Schedule, the Company has timely filed all reports,
schedules, forms, proxy statements, statements and other documents required to
be filed by it with the SEC pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “1934 Act”). The Company’s
public record consists of the Company’s prospectuses, annual reports, annual and
interim financial statements, annual information forms, business acquisition
reports, management discussion and analysis of financial condition and results
of operations, information circulars, material change reports, press releases
and all other information or documents publicly filed or otherwise publicly
disseminated by the Company since November 14, 2018 with the SEC, the Canadian
Securities Administrators on the Company’s profile at www.sedar.com and the CSE
(collectively, the “Public Record”). As of their respective dates, the Public
Record complied in all material respects with the requirements of the rules and
regulations applicable to the Public Record, and none of the documents included
in the Public Record contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective dates, the
financial statements of the Company included in the Public Record complied in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto as in effect as of the
time of filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles (“GAAP”), consistently applied, during
the periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position


9



--------------------------------------------------------------------------------




of the Company as of the dates thereof and the results of its operations and
cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year­end audit adjustments which will not be material,
either individually or in the aggregate). The reserves, if any, established by
the Company or the lack of reserves, if applicable, are reasonable based upon
facts and circumstances known by the Company on the date hereof and there are no
loss contingencies that are required to be accrued by the Statement of Financial
Accounting Standard No. 5 of the Financial Accounting Standards Board which are
not provided for by the Company in its financial statements or otherwise. No
other information provided by or on behalf of the Company to the Buyer which is
not included in the Public Record (including, without limitation, information in
the disclosure schedules to this Agreement) contains any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein not misleading, in the light of the circumstance under which
they are or were made. The Company is not currently contemplating to amend or
restate any of the financial statements (including, without limitation, any
notes or any letter of the independent accountants of the Company with respect
thereto) included in the Public Record (the “Financial Statements”), nor is the
Company currently aware of facts or circumstances which would require the
Company to amend or restate any of the Financial Statements, in each case, in
order for any of the Financials Statements to be in compliance with GAAP and the
rules and regulations of the SEC. The Company has not been informed by its
independent accountants that they recommend that the Company amend or restate
any of the Financial Statements or that there is any need for the Company to
amend or restate any of the Financial Statements. The Company is required by
Section 4.3(4) of National Instrument 51-102 – Continuous Disclosure Obligations
to restate its interim reports for the fiscal year ended December 31, 2019 in
accordance with GAAP as a result of its loss of “foreign private issuer” status,
but not as a result of any misstatement or omission.


(j)    Absence of Certain Changes. Since the date of the Company's most recent
audited financial statements filed on April 29, 2019, or as disclosed in the
Public Record, there has been no Material Adverse Effect, nor any event or
occurrence that would be reasonably expected to result in a Material Adverse
Effect, except as has been publicly disclosed. Since the date of the Company's
most recent audited financial statements filed on April 29, 2019, neither the
Company nor any Subsidiary has (i) declared or paid any dividends, (ii) sold any
material assets, individually or in the aggregate, outside of the ordinary
course of business or (iii) made any material capital expenditures, individually
or in the aggregate, outside of the ordinary course of business. Neither the
Company nor any Subsidiary has taken any steps to seek protection pursuant to
any law or statute relating to bankruptcy, insolvency, reorganization,
receivership, liquidation or winding up, nor does the Company or any Subsidiary
have any Knowledge or reason to believe that any of their respective creditors
intend to initiate involuntary bankruptcy proceedings or any actual Knowledge of
any fact which would reasonably lead a creditor to do so.


(k)    No Undisclosed Events, Liabilities, Developments or Circumstances. No
event, liability, development or circumstance has occurred or exists, or to the
Knowledge of the Company, is reasonably expected to exist or occur specific to
the Company, any Subsidiary or any of their respective businesses, properties,
liabilities, prospects, operations (including results thereof) or


10



--------------------------------------------------------------------------------




condition (financial or otherwise), that has not been publicly disclosed and
would reasonably be expected to have a Material Adverse Effect.


(l)    Conduct of Business; Regulatory Permits. Neither the Company nor any
Subsidiary is in violation of any term under its Articles of Incorporation, any
certificate of designation, preferences or rights of any other outstanding
series of preferred stock of the Company, organizational charter, certificate of
formation, memorandum of association, articles of association, certificate of
incorporation or bylaws, respectively. Neither the Company nor any Subsidiary is
in violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company or any Subsidiary, and neither the Company
nor any Subsidiary will conduct its business in violation of any of the
foregoing, except in all cases for violations which would not reasonably be
expected to have a Material Adverse Effect and with the exception of the
Controlled Substances Act, 21 USC 801 et seq., as it applies to marijuana
(including any implementing regulations and schedules in effect at the relevant
time) or any other U.S. federal law the violation of which is predicated upon a
violation of the Controlled Substances Act as it applies to marijuana. Without
limiting the generality of the foregoing, the Company is not in violation of any
of the rules, regulations or requirements of the Principal Markets and has no
Knowledge of any facts or circumstances that could reasonably lead to delisting
or suspension of the Common Stock by the Principal Markets in the foreseeable
future. During the one year prior to the date hereof, (i) the Common Stock has
been listed or designated for quotation on the Principal Markets, (ii) trading
in the Common Stock has not been suspended by the SEC, the Ontario Securities
Commission (“OSC”) or the Principal Markets and (iii) the Company has received
no communication, written or oral, from the SEC, OSC or the Principal Markets
regarding the suspension or delisting of the Common Stock from the Principal
Markets. The Company and any Subsidiary possess all certificates, authorizations
and permits issued by the appropriate regulatory authorities necessary to
conduct their respective businesses, except where the failure to possess such
certificates, authorizations or permits would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, and neither
the Company nor any Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit. There is no agreement, commitment, judgment, injunction, order or decree
binding upon the Company or any Subsidiary or to which the Company or any
Subsidiary is a party which has or would reasonably be expected to have the
effect of prohibiting or materially impairing any business practice of the
Company or any Subsidiary, any acquisition of property by the Company or any
Subsidiary or the conduct of business by the Company or any Subsidiary as
currently conducted other than such effects, individually or in the aggregate,
which have not had and would not reasonably be expected to have a Material
Adverse Effect on the Company or any Subsidiary.
(m)    No Liens. Except as set forth on Schedule 3(m), the Company and each
Subsidiary owns all of its assets and property (including, without limitation,
any and all accounts receivable, inventory, equipment, furniture, and other
personal property of every kind and nature), and has good title to all of such
property free and clear of any mortgage, pledge, lien, conditional sales
agreement, security interest, encumbrance, or other charge. Each Subsidiary owns
all of its land,


11



--------------------------------------------------------------------------------




and buildings, improvements, structures and fixtures located on the land
(collectively, the “Real Estate”), and has good and marketable title to the Real
Estate free of any and all liens, encumbrances, security interests or other
restrictions or limitations of any nature or kind. Each Subsidiary is solvent
and has full power and lawful authority to bargain, grant, sell, mortgage,
assign, transfer, convey and grant a security interest in all of Real Estate in
the manner and form herein proposed and without obtaining the waiver, consent or
approval of any lessor, sublessor, governmental agency or entity or party
whomsoever or whatsoever.
(n)    Foreign Corrupt Practices. Neither the Company nor any of its
Subsidiaries nor any director, officer, agent, employee, nor any other person
acting for or on behalf of the Company or any of its Subsidiaries (individually
and collectively, a “Company Affiliate”) have violated the U.S. Foreign Corrupt
Practices Act (the “FCPA) or any other applicable anti­bribery or anti­
corruption laws, nor has any Company Affiliate offered, paid, promised to pay,
or authorized the payment of any money, or offered, given, promised to give, or
authorized the giving of anything of value, to any officer, employee or any
other person acting in an official capacity for any Governmental Entity to any
political party or official thereof or to any candidate for political office
(individually and collectively, a “Government Official”) or to any person under
circumstances where such Company Affiliate knew or was aware of a high
probability that all or a portion of such money or thing of value would be
offered, given or promised, directly or indirectly, to any Government Official,
for the purpose, in violation of applicable law, of: (i) (A) influencing any act
or decision of such Government Official in his/her official capacity, (B)
inducing such Government Official to do or omit to do any act in violation of
his/her lawful duty, (C) securing any improper advantage, or (D) inducing such
Government Official to influence or affect any act or decision of any
Governmental Entity, or (ii) assisting the Company or its Subsidiaries in
obtaining or retaining business for or with, or directing business to, the
Company or its Subsidiaries.


(o)    Equity Capitalization.


(i)    Authorized and Outstanding Capital Stock. As of May 27, 2020, the Company
is authorized to issue an unlimited number of Class A subordinate voting shares,
an unlimited number of Class B proportionate voting shares and 168,000 Class C
multiple voting shares, of which 76,709,871 Class A subordinate voting shares,
556,490.3151 Class B proportionate voting shares and 168,000 Class C multiple
voting shares are issued and outstanding.


(ii)    Valid Issuance; Available Shares. All of the Company’s outstanding
shares have been duly authorized and have been validly issued and are fully paid
and nonassessable.


(iii)    Existing Securities; Obligations. Except as disclosed in the Public
Record: (A) none of the Company's or any Subsidiary's shares, interests or
capital stock is subject to preemptive rights or any other similar rights or
Liens suffered or permitted by the Company or any Subsidiary; (B) there are no
outstanding options, warrants, scrip, rights


12



--------------------------------------------------------------------------------




to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, or exercisable or exchangeable for,
any shares, interests or capital stock of the Company or any Subsidiary, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares, interests or
capital stock of the Company or any Subsidiary or options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares, interests or capital stock of the Company or any
Subsidiary; (C) there are no agreements or arrangements under which the Company
or any Subsidiary is obligated to register the sale of any of their securities
under the 1933 Act (except pursuant to this Agreement); (D) there are no
outstanding securities or instruments of the Company or any Subsidiary which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to redeem a security of the Company or any
Subsidiary; (E) there are no securities or instruments containing anti­dilution
or similar provisions that will be triggered by the issuance of the Securities;
and (G) neither the Company nor any Subsidiary has any stock appreciation rights
or "phantom stock" plans or agreements or any similar plan or agreement.


(iv)    Organizational Documents. The Company has furnished to the Buyers or
filed on EDGAR true, correct and complete copies of the Company's Notice of
Articles and Articles, as amended and as in effect on the date hereof (the
“Articles of Incorporation”), and the terms of all convertible securities and
the material rights of the holders thereof in respect thereto.


(p)    Litigation. Except as set forth on Schedule 3(p) or disclosed in the
Public Record, there is no action, suit, arbitration, proceeding, inquiry or
investigation before or by the Principal Markets, any court, public board, other
Governmental Entity, self­regulatory organization or body pending or, to the
Knowledge of the Company, threatened against or affecting the Company or any
Subsidiary, the Common Stock or any of the Company's or any Subsidiary's
officers or directors, whether of a civil or criminal nature or otherwise, in
their capacities as such, which would reasonably be expected to result in a
Material Adverse Effect. To the Knowledge of the Company, there is no event
which might result in or form the basis for any such action, suit, arbitration,
investigation, inquiry or other proceeding. Without limitation of the foregoing,
there has not been, and to the Knowledge of the Company, there is not pending or
contemplated, any investigation by the SEC involving the Company or any current
or former director or officer of the Company or any Subsidiary. Neither the
Company nor any Subsidiary is the subject of any order, writ, judgment,
injunction, decree, determination or award of any Governmental Entity that would
reasonably be expected to result in a Material Adverse Effect.


(q)    Insurance. The Company and each Subsidiary are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and the


13



--------------------------------------------------------------------------------




Subsidiaries are engaged. Neither the Company nor any Subsidiary has been
refused any insurance coverage sought or applied for, and neither the Company
nor any Subsidiary has any reason to believe that it will be unable to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.


(r)    Manipulation of Price. Neither the Company nor any Subsidiary has, and,
to the Knowledge of the Company, no Person acting on their behalf has, directly
or indirectly, (i) taken any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company or any
Subsidiary to facilitate the sale or resale of any of the Securities, (ii) sold,
bid for, purchased, or paid any compensation for soliciting purchases of, any of
the Securities, or (iii) paid or agreed to pay to any Person any compensation
for soliciting another to purchase any other securities of the Company or any
Subsidiary.
   
(s)    Shell Company Status. The Company was previously a shell company but has
ceased to be a shell company, is subject to the reporting requirements of
section 13 or 15(d) of the Exchange Act, has filed all reports and other
materials to be filed by section 13 or 15(d) of the Exchange Act during the
preceding 12 months and has filed current “Form 10 information” with the SEC
reflecting its status as an entity that is no longer a shell company.


(t)    Money Laundering. The Company and each Subsidiary are in compliance with,
and have not previously violated, the USA Patriot Act of 2001 and all other
applicable U.S. and non­U.S. anti­money laundering laws and regulations,
including, but not limited to, the laws, regulations and Executive Orders and
sanctions programs (“Sanctions Programs”) administered by the U.S. Office of
Foreign Assets Control (“OFAC”), including, without limitation, (i) Executive
Order 13224 of September 23, 2001 entitled, "Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism"
(66 Fed. Reg. 49079 (2001)); and any regulations contained in 31 CFR, Subtitle
B, Chapter V.


(u)    Disclosure. The Company understands and confirms that each of the Buyers
will rely on the foregoing representations in effecting transactions in
securities of the Company. All disclosure provided to the Buyers regarding the
Company and each Subsidiary, their businesses and the transactions contemplated
hereby, including the schedules to this Agreement, furnished by or on behalf of
the Company or any Subsidiary, taken as a whole, is true and correct and does
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. No event
or circumstance has occurred or information exists with respect to the Company
or any Subsidiary or its or their business, properties, liabilities, prospects,
operations (including results thereof) or conditions (financial or otherwise),
which, under applicable law, rule or regulation, requires public disclosure at
or before the date hereof or announcement by the Company but which has not been
so publicly disclosed. All financial projections and forecasts that have been
prepared by or on behalf of the Company or any Subsidiary and made available to
the Buyers have been prepared in good faith based upon reasonable


14



--------------------------------------------------------------------------------




assumptions and represented, at the time each such financial projection or
forecast was delivered to each Buyer, the Company's best estimate of future
financial performance (it being recognized that such financial projections or
forecasts are not to be viewed as facts and that the actual results during the
period or periods covered by any such financial projections or forecasts may
differ from the projected or forecasted results and are inherently subject to
risks that are both known and unknown). The Company acknowledges and agrees that
no Buyer makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 2.


(v)    No General Solicitation. Neither the Company, nor any of its affiliates,
nor any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Securities.


(w)    Private Placement. Assuming the accuracy of the Buyers’ representations
and warranties set forth in Section 2, no registration under the Securities Act
is required for the offer and sale of the Securities by the Company to the
Buyers as contemplated hereby. The issuance and sale of the Securities hereunder
does not contravene the rules and regulations of the Primary Market.


4.
COVENANTS.



(a)    Reporting Status. For the period beginning on the date hereof, and ending
6 months days after the date on which all the Convertible Debentures are no
longer outstanding (the “Reporting Period”), the Company shall use its
reasonable best efforts to file on a timely basis all reports required to be
filed with the SEC pursuant to the 1934 Act, and the Company shall not terminate
its status as an issuer required to file reports under the 1934 Act even if the
1934 Act or the rules and regulations thereunder would no longer require or
otherwise permit such termination.
(b)    Use of Proceeds. Neither the Company nor any Subsidiary will, directly or
indirectly, use the proceeds of the transactions contemplated herein to repay
any loans to any executives or employees of the Company. Neither the Company nor
any Subsidiary will, directly or indirectly, use the proceeds of the
transactions contemplated herein, or lend, contribute, facilitate or otherwise
make available such proceeds to any Person (i) to fund, either directly or
indirectly, any activities or business of or with any Person that is identified
on the list of Specially Designated Nationals and Blocker Persons maintained by
OFAC, or in any country or territory, that, at the time of such funding, is, or
whose government is, the subject of Sanctions Programs, or (ii) in any other
manner that will result in a violation of Sanctions Programs.
(c)    Listing. To the extent applicable, the Company shall promptly secure the
listing or designation for quotation (as the case may be) of all of the
Conversion Shares upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed or designated for
quotation (as the case may be, each an “Eligible Market”), subject to official
notice of issuance, and shall use reasonable efforts to maintain such listing or
designation for quotation (as the case may be) of all Conversion Shares from
time to time issuable under the terms


15



--------------------------------------------------------------------------------




of the Transaction Documents on such Eligible Market for the Reporting Period.
Neither the Company nor any of its Subsidiary shall take any action which could
be reasonably expected to result in the delisting or suspension of the Common
Stock on an Eligible Market during the Reporting Period. The Company shall pay
all fees and expenses in connection with satisfying its obligations under this
Section 4(c).
(d)    Pledge of Securities. Notwithstanding anything to the contrary contained
in this Agreement, the Company acknowledges and agrees that, subject to
compliance with applicable federal and state securities laws, the Securities may
be pledged by a Buyer in connection with a bona fide margin agreement or other
loan or financing arrangement that is secured by the Securities. The Company
hereby agrees to execute and deliver such documentation as a pledgee of the
Securities may reasonably request in connection with a pledge of the Securities
to such pledgee by a Buyer.
(e)    Disclosure of Transactions and Other Material Information. As soon as
reasonably practical after the date of this Agreement, the Company shall file a
current report on Form 8­K describing all the material terms of the transactions
contemplated by the Transaction Documents in the form required by the 1934 Act
and attaching all the material Transaction Documents (including, without
limitation, this Agreement (and all schedules to this Agreement) and the form of
Statement of Designations) (including all attachments, the “Current Report”).
The Company shall file its Form 10-K for the year ended December 31, 2019 (the
“2019 Form 10-K”) no later than May 29, 2020. From and after the filing of the
Current Report and the 2019 Form 10-K, the Company shall have disclosed all
material, non­public information (if any) provided to any of the Buyers by the
Company or any Subsidiary or any of their respective officers, directors,
employees or agents in connection with the Company and the transactions
contemplated by the Transaction Documents. In addition, effective upon the
filing of the Current Report and the 2019 Form 10-K, the Company acknowledges
and agrees that any and all confidentiality or similar obligations with respect
to the transactions contemplated by the Transaction Documents under any
agreement, whether written or oral, between the Company, any of its Subsidiary
or any of their respective officers, directors, affiliates, employees or agents,
on the one hand, and any of the Buyers or any of their affiliates, on the other
hand, shall terminate. The Company shall not, and the Company shall cause each
of its Subsidiaries and each of its and their respective officers, directors,
employees and agents not to, unless required by applicable securities laws or
stock exchange rules, provide any Buyer with any material, non­public
information regarding the Company or any of its Subsidiaries from and after the
date hereof without the express prior written consent of such Buyer (which may
be granted or withheld in such Buyer's sole discretion).
(f)    Reservation of Shares. So long as any of the Convertible Debentures
remain outstanding, the Company shall take all action necessary to at all times
have authorized, and reserved for the purpose of issuance, at least 7,530,000
Shares and in no event less than the maximum number of shares of Common Stock
issuable upon conversion of all the Convertible Debentures then outstanding
(assuming for purposes hereof any such conversion shall not take into account
any limitations on the conversion of the Convertible Debentures) (the “Required
Reserve Amount”); provided that at no time shall the number of shares of Common
Stock reserved pursuant to this Section 4(f) be reduced other than
proportionally in connection with any conversion and/or redemption, or reverse
stock split. If at any time the number of shares of Common Stock authorized


16



--------------------------------------------------------------------------------




and reserved for issuance is not sufficient to meet the Required Reserved
Amount, the Company will promptly take all corporate action necessary to
authorize and reserve a sufficient number of shares, including, without
limitation, calling a special meeting of stockholders to authorize additional
shares to meet the Company's obligations pursuant to the Transaction Documents,
in the case of an insufficient number of authorized shares, recommending that
stockholders vote in favor of an increase in such authorized number of shares
sufficient to meet the Required Reserved Amount. For so long as any Convertible
Debentures remain outstanding, the Company shall reserve for issuance
exclusively upon conversion of the Convertible Debetnures at least 7,530,000
Shares against any block of shares authorized or permitted to be issued by
Canopy.
(g)    Conduct of Business. The business of the Company and each Subsidiary
shall not be conducted in violation of any law, ordinance or regulation of any
Governmental Entity, except where such violations would not reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect and with the exception of the Controlled Substances Act, 21 USC
801 et seq., as it applies to marijuana (including any implementing regulations
and schedules in effect at the relevant time) or any other U.S. federal law the
violation of which is predicated upon a violation of the Controlled Substances
Act as it applies to marijuana.
(h)    No Liens. The Company and each Subsidiary each hereby covenant and agree
that so long as any amounts are due and owing to the Buyers, and except as
otherwise provided by this Agreement, each Subsidiary shall not cause to exist
any mortgage, pledge, lien, conditional sales agreement, security interest,
encumbrance, or other charge on any of its assets or property.
(i)    Charter Amendments. From the date hereof until all the Convertible
Debentures have been repaid, unless the holders of at least 75% in principal
amount of the then outstanding Convertible Debentures shall have given prior
written consent, the Company shall not, and shall not permit any Subsidiary to,
directly or indirectly amend its charter documents, including, without
limitation, its certificate of incorporation and bylaws, in any manner that
materially and adversely affects any rights of the holders of the Convertible
Debentures.
(j)    Within 30 days of the Closing Date, pursuant to the terms of the Pledge
Agreements, the Company and the Subsidiaries shall have granted first priority
security interests in favor of the Buyer in their licensed cannabis business
operations (including without limitation its cannabis licenses issued by the
Connecticut State Department of Consumer Protection). The Company hereby
covenants that all of its existing and future real and personal assets used in
its business activities in the State of Connecticut will be owned exclusively by
the Subsidiaries. The Company shall pay or reimburse the Buyer for all expenses
and costs related to the granting of the security interests and mortgages in
accordance with this Section. The Company will, and will cause each Subsidiary
to execute and deliver such further instruments and do such further acts as may
be necessary or desirable or as may be reasonably requested by the Buyer to
carry out more effectively the purposes of this Security Documents and to
subject to the lien created thereby any properties, rights and interests covered
or intended to be covered thereby.
(k)    In accordance with the terms and procedures of the Pledge Agreements
entered into between the parties as of the date hereof with respect to the
Subsidiaries, the applicable pledgors agree to pledge to the Investor all of the
membership interests in the Subsidiaries and shall amend


17



--------------------------------------------------------------------------------




their respective Operating Agreements to authorize such pledges and to admit the
Investor as the sole member upon an Event of Default.
(l)    So long as any Obligations remain outstanding, without the consent of
Buyer, the Company shall not, and shall cause its Subsidiaries not to, incur any
indebtedness other than debt, equity or a combination of debt and equity
financing transactions (i) up to an aggregate of $25,000,000 (“Bridge
Financing”), or (ii) used to pay off the Convertible Debenture; provided,
however that the Company and its subsidiaries (including, without limitation,
the Subsidiaries) covenant and agree that no payment will be made to any lender
under any Bridge Financing documents, whether a prepayment in whole, in part, or
payment at or after maturity, without a pro rata payment being made to the
Holder of the Convertible Debenture (as such term is defined in the Convertible
Debenture).
(m)    So long as any Obligations remain outstanding, the Company shall not, and
shall cause its Subsidiaries not to, grant a lien on any of the assets of the
Subsidiaries or pledge any equity of the Subsidiaries or HSCP.
(n)    The parties acknowledge and agree that some or all of the provisions
contained in the Canopy Agreement may be amended by the parties thereto upon
receipt of shareholder approval and other consents required by applicable law so
long as any such amendment does not materially alter the Buyer’s rights
hereunder or under any other Transaction Document.


5.
REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.



(a)    Register. The Company shall maintain at its principal executive offices
or with the transfer agent and registrar of the Company (or at such other office
or agency of the Company as it may designate by notice to each holder of
Securities), a register for the Convertible Debentures in which the Company
shall record the name and address of the Person in whose name the Convertible
Debentures have been issued (including the name and address of each transferee),
the amount of Convertible Debentures held by such Person, and the number of
Conversion Shares issuable upon conversion of the Convertible Debentures held by
such Person. The Company shall keep the register open and available at all times
during business hours for inspection of any Buyer or its legal representatives.
(b)    Transfer Restrictions. The Securities may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of Securities other than pursuant to an effective registration
statement or Rule 144, to the Company or to an Affiliate of a Buyer or in
connection with a pledge as contemplated herein, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights and obligations of a Buyer under this Agreement.


18



--------------------------------------------------------------------------------






6.
CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.



The obligation of the Company hereunder to issue and sell the Convertible
Debentures to each Buyer at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company's sole benefit and may be waived by the
Company at any time in its sole discretion by providing each Buyer with prior
written notice thereof:


(a)    Such Buyer shall have executed each of the Transaction Documents to which
it is a party and delivered the same to the Company.
(b)    Such Buyer and each other Buyer shall have delivered to the Company the
Purchase Price for the Convertible Debentures being purchased by such Buyer at
the Closing by wire transfer of immediately available funds in accordance with
the closing statement to be executed in connection with such Closing.
(c)    The representations and warranties of such Buyer shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specific date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Closing Date.
7.
CONDITIONS TO EACH BUYER'S OBLIGATION TO PURCHASE.



The obligation of each Buyer hereunder to purchase the Convertible Debentures at
the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for each
Buyer's sole benefit and may be waived by such Buyer at any time in its sole
discretion by providing the Company with prior written notice thereof:
(a)    The Company shall have duly executed and delivered to such Buyer each of
the Transaction Documents to which it is a party and the Company shall have duly
executed and delivered to such Buyer such aggregate principal amount of
Convertible Debentures as is set forth opposite such Buyer's name in column (b)
of the Schedule of Buyers for the Closing.
(b)    The Company shall have delivered to each Buyer a copy of its Notice of
Articles and Articles and a copy of each Subsidiary’s charter, as well as any
shareholder or operating agreements by or among the shareholders or members of
the each Subsidiary.
(c)    The Company shall have delivered to such Buyer a certificate evidencing
the incorporation and good standing of the Company issued by the registrar of
its jurisdiction of existence as of a date within ten (10) days of the Closing
Date.
(d)    The representations and warranties of the Company shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though originally made


19



--------------------------------------------------------------------------------




at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specific date), and
the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Buyer at or prior
to the Closing Date.
(e)    The Common Stock (A) shall be designated for quotation or listed (as
applicable) on the Principal Markets and (B) shall not have been suspended, as
of the Closing Date, by the SEC or the Principal Markets from trading on the
Principal Markets nor shall suspension by the SEC or the Principal Markets have
been threatened, as of the Closing Date, either (I) in writing by the SEC or the
Principal Markets or (II) by falling below the minimum maintenance requirements
of the Principal Markets.
(f)    The Company shall have obtained all governmental, regulatory or
third-party consents and approvals, if any, necessary for the sale of the
Securities, including without limitation, those required by to be obtained from
the CSE prior to Closing.
(g)    No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or Governmental Entity of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.
(h)    Since the date of execution of this Agreement, no event or series of
events shall have occurred that has resulted in or would reasonably be expected
to result in a Material Adverse Effect.
(i)    The Company shall have obtained approval of the CSE to list all of the
Conversion Shares issuable upon conversion of the Convertible Debentures.
(j)    From the date hereof to the Closing Date, (i) trading in the Common Stock
shall not have been suspended by the SEC or the Principal Markets (except for
any suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the Closing) and (ii) at any time prior
to the Closing Date, trading in securities on the Principal Markets shall not
have been suspended or limited, nor shall a banking moratorium have been
declared either by Canada, the United States or New York State authorities nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity of such magnitude in its effect on, or
any material adverse change in, any financial market which, in each case, in the
reasonable judgment of each Buyer, makes it impracticable or inadvisable to
purchase the Securities at the Closing.
(k)    The Company shall have provided the Buyer with such other documents and
completion of such other matters, as the Buyer may reasonably deem necessary or
appropriate.
(l)    Each of the Company and each Subsidiary shall have duly executed and
delivered to the Buyer each of the Collateral Documents to which it is a party.


20



--------------------------------------------------------------------------------




8.
TERMINATION.



In the event that the Closing shall not have occurred with respect to a Buyer
within 15 days of the date hereof, then such Buyer shall have the right to
terminate its obligations under this Agreement with respect to itself at any
time on or after the close of business on such date without liability of such
Buyer to any other party; provided, however, (i) the right to terminate this
Agreement under this Section 8 shall not be available to such Buyer if the
failure of the transactions contemplated by this Agreement to have been
consummated by such date is the result of such Buyer's breach of this Agreement
and (ii) the abandonment of the sale and purchase of the Convertible Debentures
shall be applicable only to such Buyer providing such written notice, provided
further that no such termination shall affect any obligation of the Company
under this Agreement to reimburse such Buyer for the expenses described herein.
Nothing contained in this Section 8 shall be deemed to release any party from
any liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents.
9.
MISCELLANEOUS.



(a)    Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or under any of
the other Transaction Documents or with any transaction contemplated hereby or
thereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed or operate to preclude any Buyer from
bringing suit or taking other legal action against the Company in any other
jurisdiction to collect on the Company's obligations to such Buyer or to enforce
a judgment or other court ruling in favor of such Buyer. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY OTHER
TRANSACTION DOCUMENT OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT, ANY
OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.


21



--------------------------------------------------------------------------------




(b)    Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e­mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.
(c)    Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms "including," "includes," "include" and words of like
import shall be construed broadly as if followed by the words "without
limitation." The terms "herein," "hereunder," "hereof" and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.
(d)    Entire Agreement, Amendments. This Agreement supersedes all other prior
oral or written agreements between the Buyer, the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the party to
be charged with enforcement.
(e)    Notices. Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing by
letter and email and will be deemed to have been delivered: upon the later of
(A) either (i) receipt, when delivered personally or (ii) one (1) Business Day
after deposit with an overnight courier service with next day delivery
specified, in each case, properly addressed to the party to receive the same and
(B) receipt, when sent by electronic mail. The addresses and e­mail addresses
for such communications shall be:
If to the Company, to:
ACREAGE HOLDINGS, INC.
366 Madison Avenue, 11th Floor
New York, NY 10017
Telephone:  ##########
Attention:  James Doherty
E-Mail: ##########





22



--------------------------------------------------------------------------------




With Copy to:
Cozen O’Connor
One Liberty Place, 1650 Market Street Suite 2800
Philadelphia, Pennsylvania 19103
Attention: Joseph C. Bedwick
Email: ##########


and


DLA Piper (Canada) LLP
Suite 6000, 1 First Canadian Place
Toronto, Ontario M5X 1E2
Attention: Robert Fonn and Russel W. Drew
Email: ##########; ##########
 
 



If to a Buyer, to its address and e­mail address set forth on the Schedule of
Buyers, with copies to such Buyer's representatives as set forth on the Schedule
of Buyers,
 
 
With copy to:
Troy J. Rillo, Esq.
c/o Yorkville Advisors Global, LP
1012 Springfield Avenue
Mountainside, NJ 07092
Email: ##########
 
 

or to such other address, e­mail address and/or to the attention of such other
Person as the recipient party has specified by written notice given to each
other party five (5) days prior to the effectiveness of such change. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) electronically generated by the sender's
e-mail service provider containing the time, date, recipient e-mail address or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.
(f)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of any of the Convertible Debentures (but excluding any
purchasers of Conversion Shares, unless pursuant to a written assignment by such
Buyer). The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Buyers. In connection with
any transfer of any or all of its Securities, a Buyer may assign all, or a
portion, of its rights and obligations hereunder in connection with such
Securities without the consent of the Company, in which event such assignee
shall be deemed to be a Buyer hereunder with respect to such transferred
Securities.
(g)    Indemnification.
(i)    In consideration of each Buyer's execution and delivery of the
Transaction Documents and acquiring the Securities thereunder and in addition to
all of the Company's other obligations under the Transaction Documents, the
Company shall defend, protect, indemnify and hold harmless each Buyer and each
holder of any Securities and all of their


23



--------------------------------------------------------------------------------




stockholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Persons' agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys' fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (i)
any misrepresentation or breach of any representation or warranty made by the
Company in any of the Transaction Documents, (ii) any breach of any covenant,
agreement or obligation of the Company or any Subsidiary contained in any of the
Transaction Documents or (iii) any cause of action, suit, proceeding or claim
brought or made against such Indemnitee by a third party (including for these
purposes a derivative action brought on behalf of the Company or any Subsidiary)
or which otherwise involves such Indemnitee that arises out of or results from
(A) the execution, delivery, performance or enforcement of any of the
Transaction Documents, (B) any transaction financed or to be financed in whole
or in part, directly or indirectly, with the proceeds of the issuance of the
Securities, or (C) any disclosure properly made by such Buyer pursuant to
Section 4(f), or (D) the status of such Buyer or holder of the Securities either
as an investor in the Company pursuant to the transactions contemplated by the
Transaction Documents or as a party to this Agreement (including, without
limitation, as a party in interest or otherwise in any action or proceeding for
injunctive or other equitable relief). To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law.
(ii)    Promptly after receipt by an Indemnitee under this Section 9(g) of
notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Indemnitee shall, if a claim in respect thereof is to be made against the
Company under this Section 9(g), deliver to the Company a written notice of the
commencement thereof, and the Company shall have the right to participate in,
and, to the extent the Company so desires, to assume control of the defense
thereof with counsel mutually reasonably satisfactory to the Company and the
Indemnitee; provided, however, that an Indemnitee shall have the right to retain
its own counsel with the fees and expenses of such counsel to be paid by the
Company if: (A) the Company has agreed in writing to pay such fees and expenses;
(B) the Company shall have failed promptly to assume the defense of such
Indemnified Liability and to employ counsel reasonably satisfactory to such
Indemnitee in any such Indemnified Liability; or (C) the named parties to any
such Indemnified Liability (including any impleaded parties) include both such
Indemnitee and the Company, and such Indemnitee shall have been advised by
counsel that a conflict of interest is likely to exist if the same counsel were
to represent such Indemnitee and the Company (in which case, if such Indemnitee
notifies the Company in writing that it elects to employ separate counsel at the
expense of the Company, then the Company shall not have the right to assume the
defense thereof and such counsel shall be at the expense of the Company),
provided further, that in the case of clause (C) above the Company shall not be
responsible for the reasonable fees and expenses of more than one (1) separate
legal counsel for the Indemnitees. The Indemnitee shall reasonably cooperate
with the Company in connection with any negotiation or defense of any such
action or Indemnified Liability by the Company and shall furnish to the Company


24



--------------------------------------------------------------------------------




all information reasonably available to the Indemnitee which relates to such
action or Indemnified Liability. The Company shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. The Company shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the Company shall not unreasonably
withhold, delay or condition its consent. The Company shall not, without the
prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liability or litigation, and such settlement shall not include any admission as
to fault on the part of the Indemnitee. Following indemnification as provided
for hereunder, the Company shall be subrogated to all rights of the Indemnitee
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made. The failure to deliver written notice
to the Company within a reasonable time of the commencement of any such action
shall not relieve the Company of any liability to the Indemnitee under this
Section 9(g), except to the extent that the Company is materially and adversely
prejudiced in its ability to defend such action.
(iii)    The indemnification required by this Section 9(g) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, within ten (10) days after bills supporting the Indemnified
Liabilities are received by the Company.
(iv)    The indemnity agreement contained herein shall be in addition to (A) any
cause of action or similar right of the Indemnitee against the Company or
others, and (B) any liabilities the Company may be subject to pursuant to the
law.
(h)    No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
(i)    Consent to Disclosure of Information to CSE and Canadian Securities
Administrators.
(i)    The Buyer acknowledges that this Agreement requires the Buyer to provide
certain personal information relating to the Buyer to the Company. Such
information is being collected and will be used by the Company for the purposes
of completing the sale of the Convertible Debentures, which includes, without
limitation, determining the Buyer’s eligibility to purchase the Convertible
Debentures under applicable securities laws, preparing and registering
certificates representing securities or arranging for non-certificated,
electronic delivery of same, and completing filings required by any securities
regulatory authority or exchange. Such personal information may be disclosed by
the Company to (a) securities regulatory authorities and commissions, or stock
exchanges, (b) the Company’s registrar and transfer agent, (c) any government
agency (including any taxing authorities), board or other entity and (d) any of
the other parties involved in the purchase and sale of the Convertible
Debentures, including the legal counsel for the Company, and may be included in
record books in connection with the purchase and sale of the Convertible
Debentures.. By executing this Agreement, the Subscriber consents to the
foregoing collection, use and disclosure of such personal information;


25



--------------------------------------------------------------------------------




(ii)    The Buyer acknowledges being notified that if the Buyer is resident or
otherwise subject to the applicable securities legislation of a jurisdiction in
Canada: (i) the Company will deliver to the applicable securities regulatory
authority or regulator certain personal information pertaining to the Buyer,
including such Buyer’s full name, residential address and telephone number,
email address, the number of Convertible Debentures purchased by such Buyer, the
total purchase price paid for such Convertible Debentures, the prospectus and/or
registration exemption relied on and the date of distribution of the Convertible
Debentures; (ii) such information is being collected indirectly by the
applicable securities regulatory authority or regulator under the authority
granted to it in securities legislation; (iii) such information is being
collected for the purposes of the administration and enforcement of the
securities legislation of the local Canadian jurisdiction; and (iv) the Buyer
may contact the following public officials with respect to questions about the
security regulatory authority’s or regulator’s indirect collection of such
information;
British Columbia Securities Commission
P.O. Box 10142, Pacific Centre
701 West Georgia Street
Vancouver, British Columbia V7Y 1L2
Inquiries: (604) 899-6854
Toll free in Canada: 1-800-373-6393
Facsimile: (604) 899-6581
Email: inquiries@bcsc.bc.ca


Ontario Securities Commission
20 Queen Street West, 22nd Floor
Toronto, Ontario M5H 3S8
Telephone: (416) 593- 8314
Toll free in Canada: 1-877-785-1555
Facsimile: (416) 593-8122
Email: exemptmarketfilings@osc.gov.on.ca
Public official contact regarding indirect collection of information: Inquiries
Officer


[REMAINDER PAGE INTENTIONALLY LEFT BLANK]


26



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.


 
COMPANY:


 
ACREAGE HOLDINGS, INC.
 
 
 
By:   /s/ Kevin Murphy         
 
Name: Kevin Murphy
 
Title: Chief Executive Officer
 
 













27



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.


 
BUYER:




 
YA II PN, LTD.
 
 
 
By: Yorkville Advisors Global, LP 
 
Its: Investment Manager
 
 
 
By: Yorkville Advisors Global II, LLC
 
Its: General Partner
 
 
 
   By:   /s/ Troy Rillo         
 
   Name: Troy Rillo
 
   Title: Senior Managing Director







28

